UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6688



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL OLEN MCCLAIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-98-621, CA-00-577)


Submitted:   September 20, 2000           Decided:   October 19, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Olen McClain, Appellant Pro Se. E. Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Olen McClain seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.   The sentence McClain received did not exceed

the statutory maximum.    Consequently, his claims of ineffective

assistance of counsel and invalid plea agreement are meritless.

Moreover, he failed to show any prosecutorial misconduct.   We also

find that the district court did not abuse its discretion by

denying relief without requiring a response from the government.

See Rule 4(b), Rules Governing § 2255 Proceedings.     Accordingly,

although we grant McClain’s motion for general relief, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2